Citation Nr: 1044406	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  03-21 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 
the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to November 
1967.  He died in February 2000 and was survived by his spouse, 
who is the appellant in this case.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a supplemental statement of the case (SSOC) issued in 
October 2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which denied the 
appellant's claim of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318.

It is worth mentioning that the appellant had also appealed an 
earlier October 2002 rating decision which determined that new 
and material evidence had not been submitted to reopen her claim 
of entitlement to service connection for the cause of the 
Veteran's death.  In an April 2008 decision, the Board affirmed 
the RO's decision and also declined to reopen her claim on the 
basis of new and material evidence.  With respect to her claim 
for DIC under the provisions of 38 U.S.C.A. § 1318, the Board 
remanded the case with instructions that the appellant be issued 
a statement of the case (SOC), after explaining that the October 
2004 SSOC which initially adjudicated this claim cannot be used 
to announce decisions on issues not previously addressed in the 
SOC.  

Consequently, the RO issued an SOC in May 2008 which properly 
addressed the issue of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  Thereafter, the appellant perfected an appeal by 
submitting a timely VA Form 9, substantive appeal, in June 2008. 
The Board therefore has jurisdiction to adjudicate this claim.  
See 38 C.F.R. §§ 20.200, 20.202 (2009).  As such, the issue of 
entitlement to benefits under 38 U.S.C.A. § 1318 is the sole 
remaining issue.  This issue was remanded in January 2010, 
specifically for VCAA notice concerning this claim.  That 
development having been completed, this claim now returns before 
the Board.





FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in 
February 2000.  The Veteran's death certificate reflects that the 
cause of the Veteran's death was hypoxia, due to or as a 
consequence of chronic obstructive lung disease, due to or as a 
consequence of anoxic brain injury.  

2.  During his lifetime, the Veteran was service connected for a 
ventral hernia, at a 20 percent evaluation, a duodenal ulcer, at 
a 10 percent evaluation, and the residuals of a fracture of the 
left fourth metatarsal, evaluated as noncompensable.  These 
ratings combined for a 30 percent total evaluation, in effect 
from May 1993 to the time of the Veteran's death in February 
2000.

3.  The Veteran did not have a service-connected disability 
evaluated as 100 percent disabling for 10 years prior to his 
death, was not continuously rated as totally disabled for the 
five-year period after his separation from service, and was never 
a prisoner of war during such service.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the claim.

In the present case, the appellant was provided with the notice 
required by the VCAA by a letter dated in January 2010.  The 
originating agency essentially asked the appellant to submit any 
pertinent evidence in her possession, and specifically informed 
her of the evidence required to substantiate her claim, the 
information required from her to enable VA to obtain evidence on 
her behalf, the assistance that VA would provide to obtain 
evidence on her behalf, and that she should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on her behalf.  Therefore, the Board finds that she 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the appellant's 
claim has been obtained.  In addition, the appellant has not 
identified any additional pertinent available evidence that could 
be obtained to substantiate the claim.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that VA 
has complied with its duty to assist the appellant in the 
development of the facts pertinent to this claim.

In light of the Board's denial of this claim, no additional 
disability rating or effective date will be assigned, so there 
can be no possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For 
the above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
38 C.F.R. § 20.1102 (2009) (harmless error).

As to the appellant's claim for DIC benefits, according to 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased Veteran" in the same manner as if 
the death were service connected.  A "deceased Veteran" for 
purposes of this provision is a Veteran who dies not as the 
result of his or her own willful misconduct and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service- connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 
(2005).

38 U.S.C. § 1318(b) authorizes payment of DIC only in cases where 
the Veteran had, during his lifetime, established a right to 
receive total service-connected disability for the required 
statutory period or would have established such a right if not 
for CUE.  See 38 C.F.R. § 3.22.

Even though a Veteran died of non-service-connected causes, VA 
will pay death benefits to the surviving spouse or children in 
the same manner as if the Veteran's death were service-connected 
if: 1) the Veteran's death was not the result of his own willful 
misconduct, and 2) at the time of death, the Veteran was 
receiving, or was entitled to receive, compensation for service-
connected disability that was: i) rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; ii) rated by VA as totally disabling 
continuously since the Veteran's release from active duty and for 
at least 5 years immediately preceding death; or (iii) rated by 
VA as totally disabling for a continuous period of not less than 
1 year immediately preceding death, if the Veteran was a former 
prisoner of war who died after September 30, 1999.  38 C.F.R. § 
3.22(a).

For purposes of this section, "entitled to receive" means that at 
the time of death, the Veteran had a service-connected disability 
rated totally disabling by VA but was not receiving compensation 
because: 1) VA was paying the compensation to the Veteran's 
dependents; 2) VA was withholding the compensation under 
authority of 38 U.S.C. § 5314 to offset an indebtedness of the 
Veteran; 3) the Veteran had applied for compensation but had not 
received total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 4) 
the Veteran had not waived retired or retirement pay in order to 
receive compensation; 5) VA was withholding payments under the 
provisions of 10 U.S.C. § 1174(h)(2); 6) VA was withholding 
payments because the Veteran's whereabouts were unknown, but the 
Veteran was otherwise entitled to continued payments based on a 
total service-connected disability rating; or 7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines that 
benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 
3.22(b).

Consequently, the current state of the law is such that claims 
for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated 
with specific regard given to decisions made during the Veteran's 
lifetime and without consideration of hypothetical entitlement 
for benefits raised for the first time after a Veteran's death.

The Veteran died in February 2000. The cause of death listed on 
the death certificate is hypoxia, due to or as a consequence of 
chronic obstructive lung disease, due to or as a consequence of 
anoxic brain injury.  As noted above, service connection for the 
cause of the Veteran's death on a direct basis was last denied in 
an April 2008 Board decision, and as such, the remaining issue is 
the claim for benefits under 38 U.S.C.A. § 1318.

At the time of the Veteran's death, the Veteran was service 
connected for a ventral hernia, at a 20 percent evaluation, a 
duodenal ulcer, at a 10 percent evaluation, and the residuals of 
a fracture of the left fourth metatarsal, evaluated as 
noncompensably disabling.  These ratings combined for a 30 
percent total evaluation, in effect from May 1993 to the time of 
the Veteran's death in February 2000.

The Veteran was not a prisoner of war during his active military 
duty, and he was 
not in receipt of a total disability rating based on service- 
connected disabilities at the time of his death.  As the Veteran 
was not a prisoner of war, and as, at the time of death, the 
Veteran was not rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death, and was 
not rated by VA as totally disabling continuously since the 
Veteran's release from active duty and for at least five years 
immediately preceding death, the Board finds that none of the 
requirements are met for a grant of DIC benefits under 
38 U.S.C.A. § 1318.

Further, the record does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
decision.  As the appellant has not raised this matter, the Board 
concludes that no further action or consideration is warranted as 
to this particular portion of the § 1318 analysis.  While the 
Board sympathizes with the appellant, it can find no legal basis 
under which to grant a claim for DIC benefits pursuant to 38 
U.S.C.A. § 1318.

Consequently, the appellant's claim for DIC benefits, under the 
provisions of 38 U.S.C.A. § 1318, must be denied. 

The Board also notes, for the appellant's benefit, that she 
appears to believe that, at the time of the Veteran's death, he 
was also service connected at a 10 percent evaluation for 
bronchitis/pneumonia, and thus the Veteran would have had a 40 
percent combined evaluation at the time of his death.  She also 
appears to believe that this was related to the obstructive lung 
disease listed on his death certificate as contributing to death.  
Regardless, this would have no outcome as to the current issue of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318, since an 
additional 10 percent rating would have no affect on the question 
of whether the Veteran was a prisoner of war, or, at the time of 
death, was rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death, or 
whether he was rated by VA as totally disabling continuously 
since the Veteran's release from active duty and for at least 
five years prior to his death.  However, the Board would like to 
point out, for the appellant's benefit, that the Veteran was NOT 
service connected for bronchitis/pneumonia at any time.  In an 
August 1993 rating decision, the Veteran was evaluated as having 
a 10 percent disability for bronchitis/pneumonia, however, that 
rating decision clearly indicated that this disability was 
considered only in the context of whether the Veteran was 
entitled to a NON service connected disability pension, and the 
Veteran was never service connected for this disability.  
Regardless, as noted above, this has no bearing on the current 
issue, and, as the criteria for a grant of DIC benefits under 
38 U.S.C.A. § 1318 have not been met, there is no legal basis on 
which to grant a claim of DIC benefits on 38 U.S.C.A. § 1318.


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) under 
the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


